Case 3:20-cv-01866-IM Document1-3 Filed 10/29/20 Page 1of1

3844 (Kev, 10/20)

purpose of initiating the civil docket sheet.

L (a) PLAINTIFFS

ne . , '
CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

BER HU

 

Great Northern Resources, Inc.

(b) County of Residence of F

EEX

irst Listed Plaintul

Grant
UVEIN GS. PLAIS PRE? i

 

(e} Attorneys (Finn Name, dddress, und Telephan: Number)

Murphy & Buchal LLP, 3425 SE Yamhill Street, Suite 100,

Portland, OR 972

44, (503)227-1011

STRUCTIONS ON NENT PAGE

OU THIS FORA}

 

DEFENDANTS

 
 
     

3 TH

Attormeys (if Knows;

James L. Buchal

Oregon Department of Administrative Services; and The
Contingent

VEY)
1E LOCATION OF

 

IL BASIS OF JURISDICTION trlace an 0X" ia Une Box Unly

}

1 US. Govermnens

Plana?

Cl

[42

US. Giovemment
Defendant

NATY RE OF SULT eriace wn

|

|] 320 Assault. Libel &

5

  
   

110 Insurance

 

 

128 Marme
ul 149 Recavery of Overpayment
4 & Enforcement of dudgment
Student Lous
(Excludes Veterans}
. 160 Stockholders’ Suits
Li 190 Other Contract

130 Miller Act

131 Medicare Act
Cl 154 Recavery of Overpayment
i. 195 Contract Product Liability

  

  

140 Negotiable Inssrument
[52 Recovery of Defaulted

of Veteran's Benefits
196 Franchise

 
 

| [216 Land C ondemuation
Ks 226 Foreclosure

iH &. Rent Lease & E

Ejectment

 

240 Torts td Land
248 Tort Product Liability
290 All Other Real Property

 

| 360 Other Personal

| 362 Personal Injury -

A

[7] 445 Amer. w/Disabilities -

-

(]3

Federal Question

OLS. Gevermacnt Nota Para

CQ 4. Diversity

Gnehtoate Citizenship af Parties an leene if}

itt (one Box Only}

PERSONAL INJURY

319 Airplane

315 Airplane Product
Liability

[] 365 Personal Injury

E] 367 Health Care?
Pharmaceutical

Slander Personal Injury
330 Federal Employers’ Product Liability
Liability rl 368 Asbestos Person:

340 Marine

345 Marine Product
Liabiliry

380 Motor Vehicle

285 Motor Velucle
Product Liability

Injury Product
Liability

H 370 Other Fraud
37
LJ 380 Other Personal

injury O 385 Property Deannag

 

ak

BES Alien Detainee
|_| 510 Motions te Vaca
Sentence

F | 530 General

Adt Voting

442 Employment

443 Housing’
Accommodations |

| 1535 Death Penalty

Employment Other:

446 Amer. w/Disabilities -
Other

448 Educauon

} 550 Civil Rights

560 Civil Detainee ~
Conditions of
Confinement

PERSONAL INJURY

Product Liability

PERSONAL PROPERTY
1 Truth in Lending
Property Damage

Product Liability

340 Mandamus & Other

555 Prison Condition

Ciuzen of This State

Ciuzen of Another State

Cstrzen or Subject of a
Foreign Country

 

| ]690 Other

a}

710 Fair Labor Standards
Act
a 720 Labor/Management

Relations

e 740 Railway Labor Act
75) Family and Medical
Leave Act

{790 Other Labor Litigation
79) Employee Retirement
Income Security Act

te

462? Natur: alization Applicat
465 Other Immigration
Actions

 

thar Diversity Cases Oniv}

as Drs Related Seizure
of Property 21 USC 881

 

 
   

PTF DEF

Mi Ea

Ineorporaied or Principal Place

HL CITIZENSHIP OF PRINCIPAL PARTUES lace an “N” in Une Box for Plaintiff

and One Box for Defendant:

PYF DEF

Eis f)s

of Business In This State

ci: ()2

Incorporated and! Principal Place

of Business In Another State

Os

Click here for:

Foreign Nation

cope
Las

 

wature of

[| 422 Appeal 28 USC 158
| | 423 Withdrawal
28 USC 157

    
 

ROPERTS RICHES) 5

$20 Copyrights

E | $30 Patent

f | 835 Patent - Abbreviated
New Drag Application

(| 840 Trademark

880 Defend Trade Secrets

Act of 2016

 

  
 

[| 861 HIA(139SH}

[|] 862 Black Lung (923)

| 863 DIWCADIWW (103g)
|| 864 SSID Title XVI

[| $65 RSI OS5tan)

 

 

S. Plaintiff

[| 870 Taxes (U,
or Defendant)

P| 87) 1RS— Third Party

26 USC 7609

YOn

nil Code

 
 

375 False Claims Act

|

376 Qui Tam 3b USC
372% aj}

| 400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer influenced and
Corrupt Organizauons

a 480 Consumer Credit

CISESC 1481 or 1692)

| 485 Telephone Consumer
Proiection Act

490 CableSat TV

$80 Securinies/Commiodities:
Exchange

$90 Other Statutory Actions

891 Agnenitural Acts

893 Environmental Matters

895 Freedom of Information
AC

896 Arbitration

899 Administrative Procedure
ActReview or Appeal of
Agency Decision

950 Constitutionality af
State Statates

 

 

¥. ORIGIN eriace a (Koon One Box Ont

{ 2

Original

Proceeding State

VL CAUSE OF ACTION

VL. REQUESTED IN
COMPLAINT:

Removed from

3

Remanded trom
Appellate Court

tC

Court

42 U.S.C. § 1983
Brief description of cause:

Miolation of Equal Protection Clause
[] CHECK IFT
UNDER RULE

 

 

3. FRCw.P.

VIL RELATED CASE(S)

IF ANY

(Nee ipsiructieas):

THIS IS A CLASS ACTION

Lit Reinstated or ry S Transferred from
Another District
(specify)

Cite the US. Civil Statute under which you are filing (De aot cite jurisdictional statutes unless diversity).

Reopened

DEMAND $

Litigation -
Transfer

CHECK YES only i
JURY DEMAND:

 

6 Multidistrict

 

ryt 8 Multidisuniet
Litigation -
Direct File

f demanded in complaint:

Llyes Wo

 

 

JUDGE DOCKET NUMBER _
DATE IGHATERY OF ATTORNEY OF RECORD
[01273096 Cc Z
FOR OFFICE USE ONLY
RECEIPT & AMOU APPLYING FFP JUDGE MAG. JUDGE

 

eee atria

 
